DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2017/0210105) in view of JP2014-240139 (English machine translation).
Endo discloses a multilayer laminate which comprises two or more layers containing Layer (a) and Layer (b) (paragraph [0027]), wherein at least a pair of the Layer (a) and the Layer (b) are disposed adjacent to each other (paragraph [0048]), the Layer (a) contains an aliphatic polyamide composition (A), the Layer (b) contains an aliphatic polyamide composition (B), the aliphatic polyamide composition (A) contains a polyamide (A1), a polyamide (A2) and an elastomeric polymer (A3) (paragraphs [0028 -0041]), the polyamide (A1) is an aliphatic polyamide which has a ratio of a number of methylene groups to a number of amide groups of 8.0 or more, and which does not contain a copolymer containing a unit “a” derived from E-caprolactam or E-aminocaproic acid and a unit “b” derived from aminododecanoic acid or W-laurolactam, and is contained in an amount of 30% by mass or more and 85% by mass or less in the aliphatic polyamide composition (A) (since polyamide 11 or 12 is disclosed, paragraph [0028 – 0029]), the polyamide (A2) is an aliphatic polyamide which contains a copolymer containing a unit “a” derived from e-caprolactam or E-aminocaproic acid and a unit “b” derived from aminododecanoic acid or W-laurolactam, and is contained in an amount of 10% by mass or more and 35% by mass or less in the aliphatic polyamide composition (A) (since polyamide 6/12, paragraph [0030]), the elastomeric polymer (A3) is an elastomeric polymer which may contain a constitutional unit derived from an unsaturated compound having a carboxyl group(s) and/or an acid anhydride group(s), and is contained in an amount of 5% by mass or more and 30% by mass or less in the aliphatic polyamide composition (A) (paragraphs [0032]), the aliphatic polyamide composition (B) contains a polyamide (B1) and an elastomeric polymer (B2), the polyamide (B1) is an aliphatic polyamide which has a ratio of a number of methylene groups to a number of amide groups of less than 8.0, and is contained in an amount of 55% by mass or more and 95% by mass or less in the aliphatic polyamide composition (B), and the elastomeric polymer (B2) is an elastomeric polymer which contains a constitutional unit derived from an unsaturated compound having a carboxyl group(s) and/or an acid anhydride group(s), and is contained in an amount of 5% by mass or more and 30% by mass or less in the aliphatic polyamide composition (B) (paragraphs [0040 – 0041]).
Endo does not disclose a multilayer tube.  JP2014-240139 discloses a multilayer tube comprising a layer composed of polyamide 11 or 12, a layer composed of polyamide 6/12 (see overview) for the purpose of providing chemical liquid impermeability and improved interlaminar adhesiveness (see overview).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a multilayer tube in Endo in order to provide chemical liquid impermeability and improved interlaminar adhesiveness as taught or suggested by JP2014-240139.
Claims 15-16 and 19 are discloses by Endo since Endo discloses polyamide 11 or 12, and polyamide 6/12, polyamide 6 or 66 (paragraphs [0028 -0041]).
Neither reference specifically discloses the concentrations for the ingredients recited in claims 17-18.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided the concentrations for the ingredients recited in claims 17-18 in order to provide improved mechanical, or bulk, properties of the film.
With regards to claim 20, JP2014-240139 discloses  wherein when the terminal amino group concentration which is summed values of the respective terminal amino group concentrations (eq/g) of the polyamide (Al) and the polyamide (A2) per 1 g of the aliphatic polyamide composition (A) multiplying a mixing mass ratio thereof is made [A] (eq/g), and when the terminal carboxyl group concentration which is summed values of the respective terminal carboxyl group concentrations (eq/g) of the polyamide (A1) and the polyamide (A2) per 1 g of the aliphatic polyamide composition (A) multiplying a mixing mass ratio thereof is made [B] (eq/g), then [A] > [B] + 5 (paragraphs [0016 - 0017], [0040], [0102]).
Endo discloses claim 21 (paragraphs [0028 -0041]).
Claim 22 recites a method limitation which has been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim.
With regards to claim 23, Endo discloses wherein a shape is a hollow body (since a bag is disclosed, paragraph [0070]).
With regards to claim 24, JP2014-240139 discloses a tube which is used as a chemical solution and/or gas transport tube (paragraph [0002]).
With regard to claims 25-26, Endo discloses the recited order of layers A and B and that they are attached to each other (paragraph [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 4, 2022